Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “transmitting PUCCH signals on the uplink component carrier”. The claim is related to first node which is a Macro station. The specification fails to sufficiently describe how (and why) a Macro station would transmit a PUCCH signal. In the field of wireless communication, PUCCH signal is usually transmitted by a UE.
Claim 6 recites “[first node] configured to receive PUCCH signals on an uplink component carrier associated with the second node. The specification fails to sufficiently describe how a first node can receive a signal on a CC which is not associated with the first node; and instead it is associated with the second node.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the uplink primary component" in line 1. There are two uplink primary component carriers in claim 1: an UL primary CC which is being overridden and the other which is being designated. It is not clear to which uplink primary component carrier the limitation is referring to. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Skov et al. US 2014/0064251 A1 in view of Gauvreau et al. US 2010/0232382 A1.
Claim 1:
Skov discloses a communication device operational as a first node in a communication system including a user terminal and a second node (See fig. 7, 105, 103 and 106), the communication device comprising: circuitry configured to cause communication with the user terminal with multiple component carriers (See para 2, communication can be carried on wireless carriers), the communication including: obtaining a downlink component carrier as a downlink primary component carrier for communication with the user terminal (See para 104 and fig. 7, “transmit a primary cell downlink from the macro cell”), obtaining an uplink component carrier for receiving a Physical Uplink Control Channel (PUCCH) from the user terminal (See para 104 and fig. 7, PUCCH from the terminal to the macro station), and wherein the circuitry is further configured to receive PUCCH signals on an uplink component carrier associated with the first node (See para 104 and fig. 7, PUCCH from the terminal to the macro station).
Skov doesn’t explicitly disclose transmitting, via Radio Resource Control (RRC) signaling designation information regarding an uplink primary component carrier to override another uplink primary component carrier.
Gauvreau discloses transmitting, via Radio Resource Control (RRC) signaling designation information regarding an uplink primary component carrier to override another uplink primary component carrier (See para 43-44, RRC signaling indicating change from original primary UL carrier to a new primary UL carrier).
Skov can be modified with Gauvreau to send an RRC message for overriding previous primary UL CC with the obtained UL CC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Skov with the teachings of Guavreau to improve the method disclosed by Skov by including the feature of overriding UL CC with another UL primary CC. The motivation to combine would have been to switch to an UL CC with a better QoS.

Claim 11:
Skov discloses a communication device operational as a user terminal in a communication system including a first node and a second node (See fig. 7, 105, 103 and 106), the communication device comprising: circuitry configured to cause communication with the first and second nodes with multiple component carriers (See para 2, communication can be carried on wireless carriers), the communication including: setting a downlink component carrier associated with a first node as a downlink primary component carrier (See para 104 and fig. 7, “transmit a primary cell downlink from the macro cell”), setting an uplink component carrier for transmitting a Physical Uplink Control Channel (PUCCH) from the user terminal (See para 104 and fig. 7, PUCCH from the terminal to the macro station), and the circuitry is further configured to transmit PUCCH signals on at least an uplink component carrier associated with the second node to the second node or an uplink component carrier associated with the first node to the first node (See para 104 and fig. 7, PUCCH from the terminal to the macro station). 
Skov doesn’t disclose receiving, via Radio Resource Control (RRC) signaling, designation information regarding another uplink primary component carrier to override another uplink primary component carrier.
Gauvreau discloses receiving, via Radio Resource Control (RRC) signaling, designation information regarding another uplink primary component carrier to override another uplink primary component carrier (See para 43-44, RRC signaling indicating change from original primary UL carrier to a new primary UL carrier).
Skov can be modified with Gauvreau to send an RRC message for overriding previous primary UL CC with the obtained UL CC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Skov with the teachings of Guavreau to improve the method disclosed by Skov by including the feature of overriding UL CC with another UL primary CC. The motivation to combine would have been to switch to an UL CC with a better QoS.

Claims 2 and 12:
Skov discloses that the circuitry is further configured to transmit PUCCH signals on the uplink component carrier (See para 104 and fig. 7, PUCCH from the terminal to the macro station).

Claims 3 and 13:
Skov discloses that the first node is a macro base station and the second node is a low power node (See para 104 and fig. 7, 105 Macro station and 106 Pico station).

Claims 5 and 15:
Skov discloses that the circuitry is further configured to obtain/set the first node as a default uplink primary component carrier (See para 104, “the PUCCH (physical uplink control channel) is transmitted in the primary cell uplink, for example to the macro cell base station”).

Claim 6:
Skov discloses that the circuitry is further configured to receive PUCCH signals on an uplink component carrier associated with the second node (See para 30, “the physical uplink control channel for the pico cell and macro cell can be merged to a single coordinated physical uplink channel which can be used by both Pcells on macro and Pcells on pico”). 

Claim 9:
Skov discloses to receive uplink control signaling via the uplink component carrier to control transmissions between the user terminal and the first node (See para 104 and fig. 7, PUCCH from the terminal to the macro station. See para 29 PUCCH signaling is for ACK/NACK for data received by UE from the Macro station).







Claim(s) 4, 7, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Skov in view of Gauvreau and Noh et al. US 2015/0229450 A1.
Claims 4 and 14:
Skov in view of Guavreau doesn’t disclose that the circuitry is further configured to obtain the second node as a default uplink primary component carrier. 
Noh discloses that the circuitry is further configured to obtain the second node as a default uplink primary component carrier (See fig. 6, Primary UL associated with RRH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Skov in view of Guavreau with the teachings of Noh to improve the method disclosed by Skov in view of Guavreau by including the feature of second node as default UL primary CC. The motivation for doing would have been to QoS by avoiding interference and extending battery life by having less transmission power towards RRH/Pico cell.

Claims 7 and 17:
Skov in view of Gauvreau doesn’t disclose that the uplink primary component carrier is associated with a different node than the downlink primary component carrier.
Noh discloses that the uplink primary component carrier is associated with a different node than the downlink primary component carrier (See fig. 6, Primary DL associated with Macro and Primary UL associated with RRH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Skov in view of Guavreau with the teachings of Noh to improve the method disclosed by Skov in view of Guavreau by including the feature of different UL and DL primary CCs. The motivation for doing would have been to QoS by avoiding interference and extending battery life by having less transmission power towards RRH/Pico cell.

Claim 16:
Skov doesn’t discloses to transmit PUCCH signals on both of an uplink component carrier associated with the second node to the second node and an uplink component carrier associated with the first node to the first node.
Noh discloses to transmit PUCCH signals on both of an uplink component carrier associated with the second node to the second node and an uplink component carrier associated with the first node to the first node (See fig. 8, PUSCH to Macro and PUCCH to RRH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Skov in view of Guavreau with the teachings of Noh to improve the method disclosed by Skov in view of Guavreau by including the feature of transmitting on ULCCs connected with first and second nodes. The motivation for doing would have been to QoS by avoiding interference and extending battery life by having less transmission power towards RRH/Pico cell.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Skov in view of Gauvreau and Wei et al. US 2015/0358838 A1.
Claims 8 and 18:
Skov in view of Gauvreau doesn’t disclose that the first node operates at a first frequency and the second node operates at a second frequency higher than the first frequency.
Wei discloses that the first node operates at a first frequency and the second node operates at a second frequency higher than the first frequency (See para 4, LPN operating at a higher frequency and Macro station operating at a lower frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Skov in view of Guavreau with the teachings of Wei to improve the method disclosed by Skov in view of Guavreau by including the feature of second node operating at higher frequency. The motivation for doing would have been to more power for LPN and more coverage area for Macro station.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skov in view of Gauvreau and Ahmadi et al. US 2013/0142054 A1.
Claims 10 and 20:
Skov in view of Gauvreau doesn’t disclose that the first node and the second node are in common baseband with each other.
Ahmadi discloses that the first node and the second node are in common baseband with each other (See para 8, RRH associated to common baseband processing unit via an optical fiber link). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Skov in view of Guavreau with the teachings of Ahmadi to improve the method disclosed by Skov in view of Guavreau by including the feature of common baseband. The motivation for doing so would have been to enhance quality and avoid delay/latency in communication between base stations.




Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Skov et al. in view of Guavreau et al. and Park et al. US 2015/0018030 A1.

Claim 19:
Skov in view of Guavreau doesn’t disclose that the circuitry is further configured to estimate an uplink path loss and perform uplink signal transmission power compensation.
Park discloses that the circuitry is further configured to estimate an uplink path loss and perform uplink signal transmission power compensation (See para 99, “from the point of view of an uplink, FIG. 8 depicts an "SRS power for Macro-eNB" curve indicating transmission power values at the time of controlling power to compensate for path loss between the UE and the Macro-eNB when the UE transmits an SRS (or another uplink signal such as a PUSCH and a PUCCH) to the Macro-eBN while moving from the point of the Macro-eNB to the point of the Pico-eNB through a one-dimensional straight line”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Skov in view of Guavreau with the teachings of Park to improve the method disclosed by Skov in view of Guavreau by including the feature of compensating for transmission power based on path loss. The motivation to combine would have been to enable the Macro station to receive an uplink signal successfully and extend battery-life for the UE when near the Pico station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. US 2015/0055582 A1 fig. 6 discloses UE communicating with separate stations for PUCCH and PDCCH. Imamura et al. US 9,729,293 B2 fig. 1 discloses a UE connected with Macro station and RRH.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472